   Case 21-30249          Doc 5      Filed 04/30/21 Entered 04/30/21 16:05:17                    Desc Main
                                        Document    Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
_____________________________________________________________________________________

In re:
         AARNA HOTELS, LLC,                         Case No. 21-30249
                                 Debtor.            Chapter 11
_____________________________________________________________________________________

               NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
_____________________________________________________________________________________

        PLEASE TAKE NOTICE that M2 CHARLOTTE AIRPORT LLC (“M2”) hereby requests as
provided in 11 U.S.C. §§101(1) and 342 and Bankruptcy Rules 2002 and 9007, that all notices given or
required to be given and all papers served or required to be served in this case be given to and sent to the
following:

                 Phillip M. Fajgenbaum, Esq.
                 Parker Poe Adams & Bernstein LLP
                 620 South Tryon Street, Suite 800
                 Charlotte, North Carolina 28202
                 Telephone: (704) 372-9000

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the notices
and papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,
orders and notices of any petition, pleading, complaint, conference, hearing, application, motion, request,
or demand, whether formal or informal, written or oral, or transmitted or conveyed by mail, electronic
mail, delivery, telephone, telegraph, telex, telecopy, or otherwise in this case.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance or Request for
Service nor any subsequent appearance, pleading, claim or suit, is intended to waive and should not be
construed as a waiver of M2’s (i) right to have final orders in noncore matters entered only after de novo
review or trial by a District Court, (ii) right to trial by jury in any proceeding or trial so triable herein or in
any case, controversy, or proceeding relating hereto, (iii) right to have the reference withdrawn by the
District Court in any matter subject to mandatory or discretionary withdrawal, or (iv) rights, claims,
actions, defenses, setoffs or recoupments to which M2 are or may be entitled to under agreements, in law,
in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs or recoupments M2 expressly
reserve. Further, this Notice of Appearance constitutes a special appearance and is not to be deemed a
consent to or waiver of the right to challenge jurisdiction of any court including, without limitation, the
United States Bankruptcy Court for the Western District of North Carolina, all of which rights are
reserved without prejudice.

         This the 30th day of April, 2021.

                                            /s/ Phillip M. Fajgenbaum, Esq.
                                            Phillip M. Fajgenbaum, Esq. (NC Bar No. 52128)
                                            Parker Poe Adams & Bernstein LLP
                                            620 South Tryon Street, Suite 800
                                            Charlotte, North Carolina 28202
                                            Telephone: (704) 372-9000
                                            phillipfajgenbaum@parkerpoe.com
                                            Attorneys for M2 Charlotte Airport LLC




PPAB 6286144v1
  Case 21-30249        Doc 5     Filed 04/30/21 Entered 04/30/21 16:05:17           Desc Main
                                    Document    Page 2 of 2


                                   CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing NOTICE OF APPEARANCE AND
REQUEST FOR NOTICE with the Clerk of the Court using the CM/ECF system which will send
electronic notification of such filing to the following:

                                      Richard S. Wright, Esq.
                                    Moon Wright Houston PLLC
                                  121 West Trade Street, Suite 1950
                                   Charlotte, North Carolina 28202
                                        Attorneys for Debtor

                                U.S. Bankruptcy Administrator Office
                                  402 West Trade Street, Suite 200
                                   Charlotte, North C 28202-1669

       This the 30th day of April, 2021.

                                       /s/ Phillip M. Fajgenbaum, Esq.
                                       Phillip M. Fajgenbaum, Esq. (NC Bar No. 52128)
                                       Parker Poe Adams & Bernstein LLP
                                       620 South Tryon Street, Suite 800
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 372-9000
                                       phillipfajgenbaum@parkerpoe.com
                                       Attorneys for M2 Charlotte Airport LLC




PPAB 6286144v1
